11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Alice Ruth Peters, independent executrix      * From the 50th District
for the Estate of Jo Alice Stout, et al.,       Court of Baylor County,
                                                Trial Court No. 10,532.

Vs. No. 11-14-00120-CV                        * October 8, 2015

Jerry Bob Young and wife,                     * Memorandum Opinion by Wright, C.J.
Karen Elaine Young,                            (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed. The costs
incurred by reason of this appeal are taxed against the appellants.